The defendant was not deprived of his constitutional right to a speedy trial under Indictment No. 1229/87 (see, CPL 30.20; People v Taranovich, 37 NY2d 442). The People have indicated that the delay was caused by court congestion. In light of the facts that there was no extended period of pretrial incarceration and that there is no indication in the record that the defense has been impaired by reason of the delay, we see no basis to dismiss the indictment (see, People v Watts, 57 NY2d 299). Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.